FILED
                             NOT FOR PUBLICATION                            DEC 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANGEL RENE GUZMAN-CERNA,                         No. 09-73034

              Petitioner,                        Agency No. A200-108-520

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted December 14, 2010
                               San Francisco, California

Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Angel Rene Guzman-Cerna, a native and citizen of El Salvador, petitions

pro se for review of the decision of the Board of Immigration Appeals which

dismissed his appeal from the immigration judge’s denial of his application for

asylum, withholding of removal, and relief under the Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject Guzman-Cerna’s claim that he is eligible for asylum and

withholding of removal based on his membership in a social group consisting of

young males who resist gang recruitment. See Barrios v. Holder, 581 F.3d 849,

854 (9th Cir. 2009) (“resistance to gang membership is not a protected ground”);

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a

social group “young men in El Salvador resisting gang violence”). We also reject

Guzman-Cerna’s contention that he is eligible for asylum and withholding of

removal based upon his membership in a social group consisting of witnesses of

violent gang activity. See Velasco-Cervantes v. Holder, 593 F.3d 975, 978 (9th

Cir. 2010) (rejecting as a particular social group “former material witnesses for the

United States government”); see also Soriano v. Holder, 569 F.3d 1162, 1166 (9th

Cir. 2009) (rejecting a proposed social group of “government informants”).

Because Guzman-Cerna failed to demonstrate that he was, or will be, persecuted

on account of a protected ground, we deny the petition as to Guzman-Cerna’s

asylum and withholding claims. See Barrios, 581 F.3d at 856.

      Substantial evidence supports the agency’s denial of CAT relief because

Guzman-Cerna failed to establish that it is more likely than not that he will be

tortured at the acquiescence of the government if he returns to El Salvador. See




                                          2                                    09-73034
Santos-Lemus, 542 F.3d at 748.

     PETITION FOR REVIEW DENIED.




                                 3   09-73034